10. The placing of plant protection products on the market (vote)
- Report: Hiltrud Breyer
- After the vote on Amendment 243:
Mr President, on a point of order, this is a complete fiasco and we must go to full electronic voting. This is bloody ridiculous!
(Applause)
Mr Booth, this is not a fiasco. There have been errors which are statistically normal in a vote of this length. What are ridiculous are interventions such as yours.
(Applause)
- Before the vote on the legislative resolution:
Mr President, on a point of order, I do not want to prolong things, and you are too polite to say so, but there is a rule which allows the President taking a vote, when presented with a vote of this length - eight pages of thirty separate votes - to put it to the House that the report be sent back to the committee to be sifted and re-presented. I think we should apply that rule more often.
(Applause)
on behalf of the PSE Group. - (DE) Mr President, you have done a very good job and earned a good lunch, as have we. We should postpone the vote until tomorrow.
on behalf of the PPE-DE Group. - (FR) Mr President, it is 2 p.m., we should stop the vote. I am sorry, really sorry that a report like this should reach plenary. I propose that next time more work is done on it in committee and that in future, in the plan to reform Parliament, these rules are reviewed. We cannot go on working like this.
(Applause)
(FR) Mr President, I think what my fellow Member said is quite right, but he should have admitted that it was his group that did not respect the work in committee and tabled all the amendments here today.
(Applause)
(IT) Mr President, ladies and gentlemen, on this point, according to Mr Cohn-Bendit, the Committee decided by a very clear majority, yet the Chamber has laboured against this decision in a way that borders on obstructionism. This is the truth of the situation. Therefore, it is not a procedural issue, but a question of political attitude.
Ladies and gentlemen, there has been a combination of two unfortunate circumstances. Firstly, we had a very long prior debate, which delayed the voting time, and secondly today we have had one of the largest votes in this session.
We are therefore going to suspend voting at this stage and I thank you for your cooperation.